IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-50951
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE LEON GONZALEZ-LONGORIA, also known as Juan Vela,
also known as Alfred Martinez,

                                           Defendant-Appellant.

                           - - - - - - - - - -
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. SA-92-CR-65-1
                           - - - - - - - - - -
                              June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jose Leon Gonzalez-Longoria, federal prisoner #59761-079,

has filed a motion for leave to proceed in forma pauperis (“IFP”)

on appeal.     Our review of the record and pleadings indicates that

Gonzalez-Longoria’s appeal from the denial of his motion for

modification of an imposed sentence lacks arguable merit, and the

district court did not err in finding that the instant appeal was

not taken in good faith.     See Howard v. King, 707 F.2d 215,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50951
                               -2-

219-20 (5th Cir. 1983); see also 28 U.S.C. § 1915(a)(3).

Accordingly, Gonzalez-Longoria’s motion for leave to proceed IFP

on appeal is DENIED, and his appeal is DISMISSED as frivolous.

See 5TH CIR. R. 42.2.

     IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS.